                   UNITED STATES BANKRUPTCY COURTDISTRICT OF MINNESOTA
                                   DISTRICT OF MINNESOTA
In re:
                                                                           Case No. 20-40514
Donovan Lee Hanson
                                                                    CHAPTER 13 PLAN  Modified
Debtor.
In a joint case, debtor means debtors in this plan.                              Dated May 10, 2020

Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS,
AND LIEN OR SECURITY INTEREST AVOIDANCE: Debtor must check the appropriate
boxes below to state whether or not the plan includes each of the following items:
 1.1     A limit on the amount of a secured claim based on a valuation          ⌧ Included            Not
         of the collateral for the claim, set out in Parts 9 or 17                                   Included

 1.2     Avoidance of a security interest or lien, set out in Part 17           ⌧   Included       Not included

 1.3     Nonstandard provisions, set out in Part 17                              Included         ⌧Not included

 Part 2. DEBTOR’S PAYMENTS TO TRUSTEE
Part 2. DEBTOR’S PAYMENTS TO TRUSTEE
2.1 As of the date of this plan, the debtor has paid the trustee $800.00.
2.2 After the date of this plan, the debtor will pay the trustee $800.00 per month, starting in May,
    2020, for 38 months, for a subtotal of $30,400.00 The initial plan payment is due not later
    than 30 days after the order for relief.
2.3 The minimum plan length is  36 months or ⌧ 60 months from the date of the initial
    plan payment unless all allowed claims are paid in a shorter time.
2.4 The debtor will also pay the trustee $0.
2.5 The debtor will pay the trustee a total of $31,200.00 [lines 2.1 + 2.2 + 2.4].

Part 3. PAYMENTS BY TRUSTEE: The Trustee will pay from available funds only creditors for
which proofs of claim have been filed. The trustee may collect a fee of up to 10% of plan
payments, or $3,120.00 [line 2.5 x .10].

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)): The trustee will promptly
pay from available funds adequate protection payments to creditors holding allowed claims
secured by personal property, according to the following schedule, beginning in month one (1).
                                                                            Numbe
                                                              Monthly        r of
                            Creditor                                                     Total payments
                                                              payment       payme
                                                                              nts

 4.1     Firefly Credit Union                              $95.00           2         190.00

         TOTAL                                                                        190.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365): The debtor assumes the
following executory contracts or unexpired leases. Debtor will pay directly to creditors all
payments that come due after the date the petition was filed. Cure provisions, if any, are set
forth in Part 8.
                            Creditor                                    Description of property

 5.1     none
 5.2

Part 6. CLAIMS NOT IN DEFAULT: Payments on the following claims are current and the debtor
will pay directly to creditors all payments that come due after the date the petition was filed. The
creditors will retain liens, if any.
                              Creditor                                Description of property

 6.1    none


Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)): The trustee will
cure payment defaults on the following claims secured only by a security interest in real property
that is the debtor’s principal residence. The debtor will pay directly to creditors all payments that
come due after the date the petition was filed. The creditors will retain liens. All following
entries are estimates. The trustee will pay the actual amounts of default.
                                                    Amount of     Monthly     Begin    Numbe        Total
                                                     default      payment     ning      r of      payments
                        Creditor                                               in      payme
                                                                              mont      nts
                                                                               h#

 7.1    Freedom Mortgage Corp.                     $13,767.57     382.00      3        36        13,767.57



        TOTAL                                                                                    13,767.57

Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND 1322(e)): The trustee will cure
payment defaults on the following claims as set forth below. The debtor will pay directly to
creditors all payments that come due after the date the petition was filed. The creditors will retain
liens, if any. All following entries are estimates, except for interest rate.
                                         Amount       Interest    Monthly     Begi     Number        Total
                                           of          rate (if   payment     nnin       of        payment
                   Creditor              default        any)                  g in    payments         s
                                                                              mont
                                                                              h#

 8.1    none



Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION (“CRAMDOWN”) PURSUANT TO §
506 (§ 1325(a)(5)) (secured claim amounts in this Part control over any contrary
amounts except for secured claims of govern-mental units): The trustee will pay, on
account of the following allowed secured claims, the amount set forth in the “Total Payments”
column below. Unless otherwise specified in Part 17, the creditors will retain liens securing the
allowed secured claims until the earlier of the payment of the underlying debt determined under
nonbankruptcy law, or the date of the debtor’s discharge, and if this case is dismissed or
converted without completion of the plan, such liens shall also be retained by such holders to the
extent recognized by applicable nonbankruptcy law. Notwithstanding a creditor’s proof of
claim filed before or after confirmation, the amount listed in this Part as a creditor’s
secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of the
plan is a determination of the creditor’s allowed secured claim. For secured claims of
governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a
proof of claim filed in accordance with FRBP 3012(c) controls over any contrary amount.
                                                                             x       =          +           =
           Creditor          Claim     Secured   Int    Beg                Num      Plan      Adq.         Total
                                                                (Monthl
                            amount      claim    ere    in-                ber    paymen       Pro.      payments
                                                                   y
                                                  st    nin                  of      ts       from
                                                                paymen
                                                 rat    g in               pay               Part 4
                                                                   t
                                                  e     mo                 men
                                                        nth                 ts)
                                                         #
 9.1    Firefly Credit     12756.00    9225.00   5.59     3     294.01     34     9996.24    190.0     10,186.24
        Union                                                                                0

        TOTAL                                                                                          10,186.24


Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO
MODIFICATION (“CRAMDOWN”) (§ 1325(a)) (910 vehicles and other things of
value)(allowed secured claim controls over any contrary amount): The trustee will pay in
full the amount of the following allowed secured claims. All following entries are estimates,
except for interest rate. The creditors will retain liens. Unmodified 910 claims not in default are
addressed in Part 6. Unmodified 910 claims in default are addressed in Part 8.
                                                                           x       =           +           =
             Creditor          Claim    Int   Begin-                     Num      Plan       Adq.         Total
                                                          (Monthly
                              amount    ere    ning       payment        ber    payment       Pro.      payments
                                         st     in                        of        s        from
                                        rat   month                      pay                Part 4
                                         e      #                        men
                                                                          ts)

 10.1    none

 10.2

         TOTAL

Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full
all claims entitled to priority under § 507(a)(2) through (a)(10), including the following. The
amounts listed are estimates. The trustee will pay the amounts actually allowed.
                                              Estimated         Monthly     Beginni   Number of          Total
                                                claim           payment      ng in    payments         payments
                         Creditor
                                                                            month
                                                                              #

 11.1     Calvert Law Office                  $3,000.00        625.00       1         2

                                                               43.99        3         37              3,000.00
 11.2     IRS

 11.3     Minn. Dept. of Revenue

          TOTAL                                                                                       $3000.00
Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic
support obligation claims entitled to priority under § 507(a)(1), including the following. The
amounts listed are estimates. The trustee will pay the amounts actually allowed.
                                           Estimated      Monthly      Beginni   Number of        Total
                                             claim        payment       ng in    payments       payments
                   Creditor
                                                                       month
                                                                         #

 12.   none
 1

 12.
 2

       TOTAL

Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS: In addition to the class of unsecured
claims specified in Part 14, there shall be separate classes of non-priority unsecured claims
described as follows:___none. The trustee will pay the allowed claims of the following creditors.
All entries below are estimates.
                                                        Inte
                                                        rest                    Begi
                                                                                      Numb
                                           Estimated rate                       nnin
                                                                  Monthly              er of      Total
                    Creditor                  Claim      (if                    g in
                                                                 payment              payme    payments
                                                        any                     mon
                                                                                        nts
                                                                                th #
                                                          )
 13.   none
 1

 13.
 2

       TOTAL

Part 14. TIMELY FILED UNSECURED CLAIMS: The trustee will pay holders of non-priority
unsecured claims for which proofs of claim were timely filed the balance of all payments received
by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of
approximately $1,125.89 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].
14.1 The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $0.
14.2 The debtor estimates that the debtor’s total unsecured claims (excluding those in Parts 9 and
13) are $10,101.94
14.3 Total estimated unsecured claims are $10,101.94 [lines 14.1 + 14.2].


Part 15. TARDILY-FILED UNSECURED CLAIMS: All money paid by the debtor to the trustee
under Part 2, but not distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14,
will be paid to holders of allowed nonpriority unsecured claims for which proofs of claim were
tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The
debtor has surrendered or will surrender the following property to the creditor. The debtor
requests that the stays under §§ 362(a) and 1301(a) be terminated as to the surrendered
collateral upon confirmation of the plan.
                              Creditor                                Description of property

 16.1   Firefly Credit Union                              CanAm

Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not
expressly provided for herein at the trustee’s discretion. Any nonstandard provisions, as defined in
FRBP 3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is
void. Any request by the debtor to modify a claim secured only by a security interest in real
property that is the debtor’s principal residence must be listed in this Part and the debtor must
bring a motion to determine the value of the secured claim pursuant to Local Rule 3012-1(a).
        The trustee may distribute additional sums not expressly provided for herein at the trustee's
 17.
 1      discretion. As to the claims dealt with in paragraph 7, in the event of the surrender or
        foreclosure or repossession or return of the collateral to the creditor for any reason, the balance
        of the claim, if any, will be paid as an unsecured claim, discharged by the discharge granted
        pursuant to 11 USC 1328. Pursuant to 11 USC Sec.1305, a proof of claim may be filed by the
        IRS for taxes that become payable while the case is pending. The trustee shall only pay Section
        1305 claims attributable to the taxable year in which the case concerning the debtor was filed,
        and only to the extent that funds are available. Other than said tax claims, the debtor will pay,
        in full (with interest) all postpetition claims allowed under 11 USC Sec. 1305, if there are any
        such claims. The holders and/or servicers of claims secured by liens may negotiate with the
        debtor and implement mutually agreeable loan modification agreements. The plan filed by the
        debtor(s) herein hereby specifically rejects, avoids, cancels and otherwise releases the
        debtor(s) from any and all contractual provisions, with any party or entity, which could or may
        impose on the debtor(s) any duty, requirement or obligation to submit any and all claims,
        demands, or causes of action of the debtor(s) or any defenses, affirmative or otherwise, of any
        nature whatsoever, whether known or unknown, and whether arising pre-petition or post-
        petition, to any form of binding arbitration or alternative dispute resolution.

        The debtor(s) shall send the Trustee each year during the Chapter 13 Plan copies of federal and
        state income tax returns at the time they are filed. The debtor(s) shall also promptly report to
        the Trustee the receipt of any federal and state tax refunds for the duration of this Chapter 13
        case. The debtor(s) shall be entitled to retain the first $1,200 (single debtor or single tax return
        filer) or $2,000 (joint debtor or joint tax return filer), plus any earned income credit (EIC). Any
        remaining amounts shall be turned over to the Chapter 13 trustee as additional plan payments.



SUMMARY OF PAYMENTS:
                               Class of payment                                   Amount to be paid

 Payments by trustee [Part 3]                                                                    $3,120.00

 Home mortgages in default [Part 7]                                                              13,767.57

 Claims in default [Part 8]

 Secured claims subject to modification (cramdown) pursuant to § 506                             10,186.24
 [Part 9]

 Secured claims excluded from § 506 [Part 10]                                                              0

 Priority claims [Part 11]                                                                         3,000.00

 Domestic support obligation claims [Part 12]                                                              0

 Separate classes of unsecured claims [Part 13                                                             0
 Timely filed unsecured claims [Part 14]                                      1,125.89

 TOTAL (must equal line 2.5)                                                $31,200.00

Certification regarding nonstandard provisions:

I certify that this plan contains no nonstandard
provision except as placed in Part 17.

Signed:     / s / Sam Calvert
          Attorney for debtor or debtor if pro se      /e/ Donovan Hanson

                                                    Debtor.
